      Case 2:20-cv-00869-JCH-CG Document 116 Filed 08/02/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

WILLIAM SCOTT COLLINS, et al.,

             Plaintiffs,

v.                                                            No. CV 20-869 JCH/CG

GREY HAWK TRANSPORTATION, LLC, et al.,

             Defendants.

                ORDER SETTING EXPEDITED BRIEFING SCHEDULE

      THIS MATTER is before the Court upon Plaintiffs’ Motion for Protective Order,

(Doc. 115), filed July 30, 2021. IT IS HEREBY ORDERED that Defendants may file a

Response to Plaintiffs’ Motion by August 9, 2021. Plaintiffs may file a Reply in support

of their Motion by August 12, 2021.

      IT IS SO ORDERED.

                                  ________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
